DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
2.	This office action is a response to Applicant's election filed on 11/03/2021 with traverse of Group I, claims 1-11 for further examination. Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

3.	Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2021. Applicant's election with traverse of Group I, claims 1-11.
The traversal is on the grounds that that the Office’s demand for election is burdensome, not only of the Patent Office and the Applicant, but also the public. Applicant may be forced to expend considerable monies for filing and prosecuting at least one additional patent application. The Office will then be burdened by multiple unnecessary applications and redundant repetition of work. Correspondingly, the public will then be generally burdened by having to consider multiple applications and patents where, in reality, the need for them does not exist. 
Examiner respectfully contends the foregoing grounds are not valid criteria to consider in establishing a proper restriction requirement. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. . . . The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. . . ." 
Under this rule, the applicant is required to specifically point out the reasons on which he or she bases his or her conclusions that a requirement to restrict is in error. A mere broad allegation that the requirement is in error does not comply with the requirement of 37 CFR § 1.111. Thus the required provisional election (see MPEP § 818.03(b)) becomes an election without traverse. (MPEP § 818.03(a)).
Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/02/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
7.	Claims 7-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 7, line 2 recites the limitation “the fine metal mask plate”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the fine metal mask plate” as “the fine metal mask” recited in claims 1 & 5-7. To correct this problem, amend line 2 to recite “the fine metal mask”.
As regards to	 claim 9, line 2 recites the limitation “the fine metal mask plate”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner is interpreting “the fine metal mask plate” as “the fine metal mask” 
Claims 8-9 are rejected at least based on their dependency from claim 7.

Claim Rejections
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1-2 & 4-11 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Baek (US 9,711,724 B2) hereinafter Baek.
	As regards to claim 1, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), comprising: 
a mask pattern region PR (see fig 1-2, includes 21 deposition regions, each mask 200 having three) (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1); and

wherein the mask pattern region PR (see fig 1-2, includes 21 deposition regions, each mask 200 having three) includes at least one first grid pattern region AP, a barrier ring pattern RI1 disposed around the first grid pattern region AP, and a second grid pattern region DP1 disposed at an outer periphery of the barrier ring pattern RI1 (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 2, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein a thickness in an X-direction of the barrier ring pattern RI1 is less than a thickness in the X-direction of the non-mask region MM (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 4, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the mask pattern region PR (see fig 1-2, includes 21 deposition regions, each mask 200 having three) includes N first grid pattern regions AP (see fig 1-2 & 7, each mask sheet 200 includes three), and N is a positive integer greater than or equal to 2 (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 5, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the barrier ring pattern RI1 is between the first grid pattern region AP and the second grid pattern region DP1 (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 6, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the first grid pattern region AP includes a plurality of grids (see fig 1-3 & 7-8, each mask sheet 200 includes multiple grids); and each of the plurality of grids (see 
As regards to claim 7, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein in a y-direction perpendicular to a plane in the x-direction where the fine metal mask 200 is located, a thickness of the barrier ring pattern RI1 is less than a thickness of each of the plurality of grids (see fig 1-3 & 7-8, each mask sheet 200 includes multiple grids) (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 8, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the barrier ring pattern RI1 is an annular structure of a continuous wire RI1; in a plane in the x-direction parallel to the fine metal mask 200, in a line width y-direction perpendicular to an extension direction of each portion of the wire RI1, a line width of each portion of the wire RI1 is greater than or equal to a size (see fig 3 & 8) in the line width direction of one of the plurality of grid’s grid bars 217 (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 9, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein in the y-direction perpendicular to the plane in the x-direction where the fine metal mask plate 200 is located, the thickness of each of the plurality of grids including the barrier ring pattern RI1 in the z-direction is equal to a thickness of the non-mask region MM in the z-direction (see fig 1-8) (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1). 
As regards to claim 10, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the mask pattern region PR (see fig 1-2, includes 21 deposition regions, each mask 200 having three) includes a plurality of first grid pattern regions AP (see fig 1-2, includes 21 deposition regions, each mask 200 having three); and the plurality of 
As regards to claim 11, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein each of the plurality of first grid pattern region APs is circular (see fig 1-3 & 7-8), and the barrier ring pattern RI1 is a circular ring (see fig 1-3 & 7-8) (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1).

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baek as applied to claims 1-2 above.
As regards to claim 3, Baek discloses a fine metal mask (abs; col 4, ln 52-60; fig 1-9), wherein the thickness of the barrier ring pattern RI1 is proportionate to the thickness of the non-mask region MM (col 4, ln 23-col 9, ln 33; fig 1-9; clm 1), however Baek does not disclose equal to 0.4 to 0.8.
Although Baek does not explicitly disclose the claimed thickness, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the apparatus of Baek to have the thickness recited in the claim and therefore is not expected to alter the operation of the device in a patentably distinct way 
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: all references cited on the attached PTO-892 Notice of References Cited excluding the above relied upon references.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717